Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on November 18, 2020.  These drawings are accepted and entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the labial bow having first and second portions connect and separate at predetermined locations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for the frame member having a first portion and a second portion wherein the first and second portions connect and separate at predetermined locations is not provided in the originally filed specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 41, 44 and 58-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 41 and 58, the applicant claims the first portion “extending along the lingual portion” and the second part “extending along the lingual portion”. It is noted that in the independent claim, the applicant claims the frame member is configured to be positioned “proximate to a lingual portion” It is unclear if the potions of the frame member each extends along a portion of the lingual portion or across the same portion of the lingual portion. For examination purposes, the limitations are being interpreted as each port extends across a portion of the lingual portion, however, the applicant should amend the claims to clarify. The same issue applies to the claimed labial portions of claim 59.
Claim 59 recites the limitation "the first and second labial portions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 44, the claims “aesthetic shape” is unclear as to what shape is being claimed. For examination purposes, the shape is being interpreted as an arch shape. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31, 33 and 43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foxman (4,224,021).
Foxman teaches a removable orthodontic assembly to be used in a user’s mouth comprising a frame 2 configured to be removeably positioned proximate to a lingual portion of the user’s teeth and mouth, a labial bow member 3 configured to be removeably positioned proximate to a labial portion of the user’s teeth (see fig. 1), a first connector member 6 configured to reversibly connect a first side of the frame member 2 to a first side  of the labial body member 3 and reversibly lock the first side of the frame member 2 to the first side of the labial body member, and a second connector member 7 configured to reversibly connect a second side of the frame member 2 to a second side of the labial bow member 3 and reversibly lock the second side of the frame member to the second side of the labial bow member, the second side of the frame member being opposite to the first side of the frame member and the second side of the labial bow member being opposite to the first side of the labial bow member, wherein the labial bow member may be unlocked from the first connector member and second connector member and removed from the assembly (see fig. 2, abstract, col. 40-68).
Foxman further teaches with respect to claim 33, wherein the first connector member is formed integrally as part of the frame member (see fig. 1, col. 3, ll. 28-30, the connectors are embedded within the frame member) and with respect to claim 43, wherein the labial bow member has a first u shape portion (see fig. 1, when both ends of the bow member 3 are connected to the connectors as claimed, the bow member has a u-shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxman (4,224,021) as applied to claim 31 above, and further in view of Kanno et al. (6,183,250).
Foxman teaches the invention as substantially claimed and discussed above, however, does not specifically teach the first connector member includes a first orthodontic locking clip configured to reversibly lock the first side of the labial bow member using a snap fit locking connection.
Kanno teaches an orthodontic assembly comprising a connector members including a first orthodontic locking clip configured to reversibly lock the first side of a labial bow member using a snap fit locking connection (see figs. 19A-19C, col. 9, ll. 59-62, element 121 being the locking connection, col. 5, ll. 46-50 teaching the connection as both ends). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the connector members taught by Foxman with the snap fitting connection members taught by Kanno in order to quickly and easily adjust the labial bow member as needed.  Such that the user can just side the member to snap fit in a second position without having to bend the wire to unhook it and reinsert it into a second position.  

Claims 42 and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxman (4,224,021) as applied to claim 31 above, and further in view of Fathianathan et al. (2009/0047614).
Foxman teaches the invention as substantially claimed and discussed above, however, does not specifically teach the labial bow member has a first portion and a second portion extending along the labial portion of the user’s teeth, wherein, the first and second portions connect and separated as predetermined locations, wherein the first and second portions of the labial bow member connect and separate at predetermined locations to form an aesthetic shape and wherein the labial bow member further comprises a first extension configured to engage a tooth.
Fathianathan teaches with respect to claim 42, an orthodontic assembly further comprising the labial bow member has a first portion (the portion connected to the frame member 144) and a second 110 portion extending along the labial portion of the user’s teeth (see figs. 1-15), the first and second portions connect and separated as predetermined locations (see figs, such that the portions are predetermined when manufactured), with respect to claim 44, wherein the first and second portions of the labial bow member connect and separate at predetermined locations to form an aesthetic shape (see figs.1 the shape is aesthetic such that is follows the contours of the teeth) and with respect to claim 45, wherein the labial bow member further comprises a first extension 150 configured to engage a tooth (see fig. 16-17). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Foxman with the extension in order to provide the desired In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

Claims 46-48, 50 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxman (4,224,021) in view of Kanno et al. (6,183,250).
Foxman teaches with respect to claim 46,  a removable orthodontic assembly to be used in a user’s mouth comprising a frame 2 configured to be removeably positioned proximate to a lingual portion of the user’s teeth and mouth, a labial bow member 3 configured to be removeably positioned proximate to a labial portion of the user’s teeth (see fig. 1), a first connector member 6 configured to reversibly connect a first side of the frame member 2 to a first side  of the labial body member 3 and reversibly lock the first side of the frame member 2 to the first side of the labial body member, and a second connector member 7 configured to reversibly connect a second side of the frame member 2 to a second side of the labial bow member 3 and reversibly lock the second side of the frame member to the second side of the labial bow member, the second side of the frame member being opposite to the first side of the frame member 
Kanno teaches an orthodontic assembly comprising c-shaped locking clips (see figs. 19A-19C, col. 9, ll. 59-62, annaoted figure below, col. 5, ll. 46-50 teaching the connection as both ends). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the connector members taught by Foxman with the snap fitting connection members, including the c-shaped members, as taught by Kanno in order to quickly and easily adjust the labial bow member as needed.  Such that the user can just side the member to snap fit in a second position without having to bend the wire to unhook it and reinsert it into a second position.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

With respect to claimed 47-48, Foxman teaches the invention as substantially claimed and discussed above, however, does not specifically teach the c shaped locking clip of the first connector member is configured to reversibly lock to the first side of the labial bow member using a snap fit locking connection and where the c shaped 
Kanno teaches with respect to claims 47-48, the orthodontic assembly wherein the first and second c-shaped locking clips are configured to reversibly lock the respective side of the labial bow member using a snap-fit locking connection such that the labial bow member may be unlocked form the connector members and removed from the assembly (see figs. 19A-19C, col. 9, ll. 59-62, element 121 being the locking connection, col. 5, ll. 46-50 teaching the connection as both ends). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the connector members taught by Foxman with the snap fitting connection members taught by Kanno in order to quickly and easily adjust the labial bow member as needed.  Such that the user can just side the member to snap fit in a second position without having to bend the wire to unhook it and reinsert it into a second position.  
Foxman further teaches with respect to claim 50, wherein the first connector member is formed integrally as part of the frame member (see fig. 1, col. 3, ll. 28-30, the connectors are embedded within the frame member) and with respect to claim 60, wherein the labial bow member has a first u shape portion (see fig. 1, when both ends of the bow member 3 are connected to the connectors as claimed, the bow member has a u-shape).

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxman (4,224,021) in view of Kanno et al. (6,183,250) as applied to claim 46 above, and further in view of Fathianathan et al. (2009/0047614).
Foxman/Kanno teaches the invention as substantially claimed and discussed above, however, does not specifically teach the labial bow member has a first portion and a second portion extending along the labial portion of the user’s teeth, wherein, the first and second portions connect and separated as predetermined locations.
Fathianathan teaches with respect to claim 59, an orthodontic assembly further comprising the labial bow member has a first portion (the portion connected to the frame member 144) and a second 110 portion extending along the labial portion of the user’s teeth (see figs. 1-15), the first and second portions connect and separated as predetermined locations (see figs, such that the portions are predetermined when manufactured). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Foxman/Kanno with the extension in order to provide the desired forces to the teeth and with the labial bow comprising the different sections connected and the extension as taught by Fathianathan in order to easily change a portion of the labial bow as needed during different treatments stages (par. 148-150). Such that an extension provided on a portion of the bow member is no longer needed for the stage of treatment, therefore, the user can change out a portion of the bow member with the extension with a portion without an extension in order to provide the desired forces for treatment. Furthermore, it is noted that making a formerly integral element into separate elements involves only routine skill in the art (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)).

Claims 31-33, 43, 45-48, 50 and 60 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (4,253,828) in view of Kanno et al. (6,183,250).
With respect to claim 31, Coles teaches a removable orthodontic assembly to be used in a user’s mouth comprising a frame 12 configured to be removeably positioned proximate to a lingual portion of the user’s teeth and mouth, a labial bow member 11 configured to be removeably positioned proximate to a labial portion of the user’s teeth (see fig. 15), a first connector member 63 configured to connect a first side of the frame member 12 to a first side of the labial body member 11, and a second connector member 64 (col. 5, ll. 66-68, col. 6, ll. 1-2) configured to reversibly connect a second side of the frame member 12 to a second side of the labial bow member 11, the second side of the frame member being opposite to the first side of the frame member and the second side of the labial bow member being opposite to the first side of the labial bow member (see fig. 15, col. 5, ll. 66-68, col. 6, ll. 1-2).  Coles teaches the invention as substantially claimed and discussed above, however, does not specifically teach the connector members reversibly lock the sides of the frame to the sides of the bow member and wherein the bow member may be unlocked from the first connector member and the second connector member and removed from the assembly. 
Kanno teaches the connector members reversibly lock the sides of the frame to the sides of the bow member and wherein the bow member may be unlocked from the first connector member and the second connector member and removed from the assembly (see figs. 19A-19C, col. 9, ll. 59-62, element 121 being the locking connection, col. 5, ll. 46-50 teaching the connection as both ends). It would have been 
With respect to claim 32, Coles teaches the invention as substantially claimed and discussed above including snap fitting, however, does not specifically teach the first connector member includes a first orthodontic locking clip configured to reversibly lock the first side of the labial bow member using a snap fit locking connection.
Kanno teaches an orthodontic assembly comprising a connector members including a first orthodontic locking clip configured to reversibly lock the first side of a labial bow member using a snap fit locking connection (see figs. 19A-19C, col. 9, ll. 59-62, element 121 being the locking connection, col. 5, ll. 46-50 teaching the connection as both ends). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the connector members taught by Coles with the adjustable snap fitting connection members taught by Kanno in order to quickly and easily adjust the forces applied to the teeth through the labial bow member as needed.  Such that the user can just side the member to snap fit in a second position to deliver a constant desired force to move the teeth and then further advance treatment by increasing the force once the teeth have achieved the desired position.  
With respect to claim 33, Coles teaches the first connector member is formed integrally as part of the frame member (see fig. 15) and with respect to claim 43, wherein in the labial bow member has a first u-shaped portion (see figs. 1, 15, such that it is in an anatomical u-shape to fit the dental arch).
With respect to claim 46, Cole/Kanno teaches the invention as substantially claimed and discussed above in detail with respect to claim 31. Kanno further teaches the orthodontic assembly comprising c-shaped locking clips (see figs. 19A-19C, col. 9, ll. 59-62, annaoted figure above, col. 5, ll. 46-50 teaching the connection as both ends). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the connector members taught by Coles with the adjustable snap fitting connection members taught by Kanno in order to quickly and easily adjust the forces applied to the teeth through the labial bow member as needed.  Such that the user can just side the member to snap fit in a second position to deliver a constant desired force to move the teeth and then further advance treatment by increasing the force once the teeth have achieved the desired position.  
With respect to claimed 47-48, Coles teaches the invention as substantially claimed and discussed above, however, does not specifically teach the c shaped locking clip of the first connector member is configured to reversibly lock to the first side of the labial bow member using a snap fit locking connection and where the c shaped locking clip of the second connector member is configured to reversibly lock to the second side of the labial bow member, wherein the labial bow member may be unlocked from the first connector member and the second connector member and removed from the assembly. 
Kanno teaches with respect to claims 47-48, the orthodontic assembly wherein the first and second c-shaped locking clips are configured to reversibly lock the respective side of the labial bow member using a snap-fit locking connection such that the labial bow member may be unlocked form the connector members and removed from the assembly (see figs. 19A-19C, col. 9, ll. 59-62, element 121 being the locking connection, col. 5, ll. 46-50 teaching the connection as both ends). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the connector members taught by Coles with the adjustable snap fitting connection members taught by Kanno in order to quickly and easily adjust the forces applied to the teeth through the labial bow member as needed.  Such that the user can just side the member to snap fit in a second position to deliver a constant desired force to move the teeth and then further advance treatment by increasing the force once the teeth have achieved the desired position.  
With respect to calim 45, Coles teaches wherin the labial bow member further comprising a first extension configured to engage a tooth (see fig. 18, such that the bow member is shaped with several extensions engaging the teeth, such that the extensions are the shape of the teeth formed in the bow member, i.e. the extend outward from a point of the member), with respect to claim 50, Coles teaches the first connector member is formed integrally as part of the frame member (see fig. 15) and with respect to claim 60, wherein in the labial bow member has a first u-shaped portion (see figs. 1, 15, such that it is in an anatomical u-shape to fit the dental arch).

Claims 41-42, 44 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (4,253,828) in view of Kanno et al. (6,183,250) as applied to claims 31 and 46 above, and further in view of Yamamoto (7,037,107).
Coles/Kanno teaches the invention as substantially claimed and discussed above, however, does not specifically teach the frame member has a first portion extending along the lingual portion of the user’s teeth and a second portion extending along the lingual portion of the user’s mouth, wherein the first and second portion connect and separate at predetermined location, wherein the labial bow member has a first portion and a second portion extending along the labial portion of the user’s teeth, wherein, the first and second portions connect and separate at predetermined locations, wherein the first and second portions of the labial bow member forming an aesthetic shape.
Yamamoto teaches with respect to claims 41 and 58, the frame member has a first portion 20 extending along the lingual portion of the user teeth and a second part 10 extending along the lingual portion of the user’s mouth, wherein the first and second parts connect and separate at predetermined locations (see figs. 31-36, the device is form the lingual portion of the mouth), with respect to claims 42, 44 and 59, the labial bow member has a first portion 20 and a second portion 10 extending along the labial portion of the user’s teeth, wherein, the first and second portions connect and separate at predetermined locations, wherein the first and second portions of the labial bow member forming an aesthetic shape (see figs. 1-3, the embodiment is for the labial portion, see figs. 1-4 regarding the aesthetic shape).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. 
The applicant argues that with respect to claims 41 and 58 the amendment of “part” to “portion” overcomes the new matter rejection. However, it is noted that the applicant has not pointed to any portion of the specification or figures which show support for the frame member being two parts and those parts having a connection that is able to connect and separate, therefore, the rejection is maintained.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/29/2021